Citation Nr: 0027980	
Decision Date: 10/23/00    Archive Date: 11/01/00

DOCKET NO.  92-14 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to service connection for peripheral neuropathy, 
claimed as a residual of Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Terry Baker, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to August 
1968.

This case first came before the Board of Veterans' Appeals 
(Board) from rating decisions rendered by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In March 1998, the Board, in pertinent part, 
remanded the issue of entitlement to service connection for 
peripheral neuropathy.  That issue is again before the Board.

In June 1999, the RO issued a rating decision.  In July 1999, 
the veteran's representative submitted a notice of 
disagreement with the "entire rating decision."  
Accordingly, the veteran is owed a statement of the case on 
these issues.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  (The Board notes that several of these issues, 
pertaining to claims for service connection for a low back 
disorder, left and right knee disorders, and colitis, were 
the subject of prior decisions for which appeals were not 
timely perfected, and which are accordingly properly 
characterized as requiring the submission of new and material 
evidence.)  These issues will be remanded below so that the 
veteran may have an opportunity to perfect an appeal.


REMAND

With respect to the following issues, the RO should issue a 
statement of the case and give the veteran an appropriate 
period to respond in order to perfect an appeal.  These 
issues are not to be returned to the Board unless the veteran 
perfects his appeal through filing a timely and adequate 
substantive appeal.  They are the following:

1. Entitlement to an aid and attendance 
allowance for the veteran's spouse.

2.  Whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for a 
left knee disability.

3.  Whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for a 
right knee disability.

4.  Whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for a 
low back disability.

5.  Whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for 
colitis.

6.  Entitlement to an increased 
disability rating for post-traumatic 
stress disorder, currently evaluated as 
50 percent disabling.

7.  Entitlement to an increased 
disability rating for shell fragment 
wound of the right elbow, currently 
evaluated as 10 percent disabling.

8.  Entitlement to a total disability 
rating based on unemployability due to 
service-connected disorders.

The veteran's agent, in a statement dated in October 2000, 
has requested that the veteran be afforded a "teleconference" 
hearing from "his local VA."  Due process considerations 
require that this case be returned to the RO so that the 
request for a hearing before a Member of the Board, by means 
of video teleconferencing, be accommodated.  

This case is therefore REMANDED for the following:

1.  Prepare a statement of the case on 
this issues listed above (1-8) and 
provide it to the veteran and his 
representative.  Notify the veteran of 
the time limit within which he must 
respond in order to perfect an appeal of 
these issues.  Thereafter, the issues are 
to be returned to the Board only if an 
adequate a timely substantive appeal is 
filed.

2.  Schedule veteran for a personal 
hearing before a Veterans Law Judge on 
the issue of entitlement to service 
connection for peripheral neuropathy, 
claimed as a residual of Agent Orange 
exposure.  The hearing has been requested 
by means of video teleconferencing, and 
it is to be scheduled pursuant to the 
procedures for such personal hearings and 
in accordance with applicable law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


The veteran need take no action until he is so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process concerns.  No inferences as to the ultimate 
disposition of his claims should be made at this time.



		
	J. SHERMAN ROBERTS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



